EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This corrected notice of allowability is sent to correct issues identified upon review of the previous notice of allowability. Authorization for this examiner’s amendment was given in an interview with Thomas Ham on 18 November 2021.

Please replace the previous versions of claims 1, 9, 11-12, 14, 16-17, and 24-26 with the following:

1. (currently amended) A computer-implemented method for managing a monitoring agent in an operating system of a virtual computing instance, the method comprising: 
initiating a startup process of the operating system of the virtual computing instance; 
as part of the startup process of the operating system, starting a monitoring agent lifecycle service of the monitoring agent in the virtual computing instance; 
registering the monitoring agent lifecycle service as an agent with an external service that interfaces with and supports multiple monitoring agents including the monitoring agent using credentials for the monitoring agent lifecycle service running in the virtual computing instance; 
after the monitoring agent lifecycle service has been registered with the external service, downloading and installing a latest version of a monitoring agent core of the monitoring agent from the external service to the virtual computing instance by the monitoring agent lifecycle service;
performing a monitoring operation of the virtual computing instance by the monitoring agent core of the monitoring agent; 
after the monitoring agent core has been installed and running in the virtual computing instance, shutting down the monitoring agent lifecycle service of the monitoring agent in the virtual computing instance; 

sending a command to initiate the monitoring agent lifecycle service of the monitoring agent to the monitoring agent core from the external service; 
in response to the command, re-starting the monitoring agent lifecycle service of the monitoring agent in the virtual computing instance; and 
after the monitoring agent lifecycle service has been re-started, performing a patching or upgrade operation for the monitoring agent core by the monitoring agent lifecycle service using the upgrade or the patch to be downloaded from the external service.

9. (currently amended) A non-transitory computer-readable storage medium containing program instructions for a method for managing a monitoring agent in an operating system of a virtual computing instance, wherein execution of the program instructions by one or more processors of a computer system causes the one or more processors to perform steps comprising: 
initiating a startup process of the operating system of the virtual computing instance; 
as part of the startup process of the operating system, starting a monitoring agent lifecycle service of the monitoring agent in the virtual computing instance; 
registering the monitoring agent lifecycle service as an agent with an external service that interfaces with and supports multiple monitoring agents including the monitoring agent using credentials for the monitoring agent lifecycle service running in the virtual computing instance; 
after the monitoring agent lifecycle service has been registered with the external service, downloading and installing a latest version of a monitoring agent core of the monitoring agent from the external service to the virtual computing instance by the monitoring agent lifecycle service; 
performing a monitoring operation of the virtual computing instance by the monitoring agent core of the monitoring agent;
after the monitoring agent core has been installed and running in the virtual computing instance, shutting down the monitoring agent lifecycle service of the monitoring agent in the virtual computing instance; 

sending a command to initiate the monitoring agent lifecycle service of the monitoring agent to the monitoring agent core from the external service; 
in response to the command, re-starting the monitoring agent lifecycle service of the monitoring agent in the virtual computing instance; and 
after the monitoring agent lifecycle service has been re-started, performing a patching or upgrade operation for the monitoring agent core by the monitoring agent lifecycle service using the upgrade or the patch to be downloaded from the external service.

11. (currently amended) The non-transitory computer-readable storage medium of claim 9, wherein the steps further comprise starting a bootstrap program of the operating system, wherein the monitoring agent lifecycle service is bundled in the bootstrap program.  

12. (currently amended) The non-transitory computer-readable storage medium of claim 9, wherein the steps further comprise, after the monitoring agent lifecycle service has been started, registering the monitoring agent lifecycle service as a startup service for the virtual computing instance.

14. (currently amended) The non-transitory computer-readable storage medium of claim 9, wherein the steps further comprise, after the monitoring agent core has been downloaded, registering the monitoring agent core as a system startup service of the virtual computing instance.

16. (currently amended) The non-transitory computer-readable storage medium of claim 9, wherein the steps further comprise downloading and installing a plugin for collecting metrics of an application from the external service when the application is discovered to be running in the virtual computing instance.

17. (currently amended) A system comprising: 
memory; and 

initiate a startup process of an operating system of a virtual computing instance;
as part of the startup process of the operating system, start a monitoring agent lifecycle service of the monitoring agent in the virtual computing instance; 
register the monitoring agent lifecycle service as an agent with an external service that interfaces with and supports multiple monitoring agents including the monitoring agent using credentials for the monitoring agent lifecycle service running in the virtual computing instance; 
after the monitoring agent lifecycle service has been registered with the external service, download and install a latest version of a monitoring agent core of the monitoring agent from the external service to the virtual computing instance by the monitoring agent lifecycle service; 
perform a monitoring operation of the virtual computing instance by the monitoring agent core of the monitoring agent; 
after the monitoring agent core has been installed and running in the virtual computing instance, shut down the monitoring agent lifecycle service of the monitoring agent in the virtual computing instance; 
determine at the external service that at least one of an upgrade and a patch is available for the monitoring agent core running in the virtual computing instance; 
send a command to initiate the monitoring agent lifecycle service of the monitoring agent to the monitoring agent core from the external service; 
in response to the command, re-start the monitoring agent lifecycle service of the monitoring agent in the virtual computing instance; and 
after the monitoring agent lifecycle service has been re-started, perform a patching or upgrade operation for the monitoring agent core by the monitoring agent lifecycle service using the upgrade or the patch to be downloaded from the external service.

24. (currently amended) The non-transitory computer-readable storage medium of claim 9, wherein a guest operating system of a virtual machine includes the monitoring agent.  

 non-transitory computer-readable storage medium of claim 9, wherein performing the monitoring operation of the virtual computing instance includes finding that an application has been deleted from the virtual computing instance by a service discovery routine of the monitoring agent core so that a corresponding plugin can be uninstalled from the monitoring agent core, wherein the corresponding plugin is programmed to collect metrics from the application.

26. (currently amended) The non-transitory computer-readable storage medium of claim 9, wherein performing the monitoring operation of the virtual computing instance includes finding that an application has been added to the virtual computing instance by a service discovery routine of the monitoring agent core so that a corresponding plugin can be installed from the monitoring agent core, wherein the corresponding plugin is programmed to collect metrics from the application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Roth et al. Pub. No.: US 2018/0232517 A1 discloses managing a monitoring agent by starting a bootloader agent upon startup of a virtual machine instance, which authenticates itself with a remote entity prior to downloading and installing code for the monitoring agent which performs monitoring on the virtual machine instance. 
Mohamed et al. Pub. No.: US 2013/0111460 A1 discloses starting an agent installer as part of a boot up, or activation of a virtual machine instance.
Lam et al. Patent No.: US 6,272,677 B1 discloses registering an downloader agent with an external application store that interfaces with multiple software agents.

However, none of the prior art, alone or in combination, anticipates or renders obvious the limitations set for in the independent claims, including managing a monitoring agent by starting and registering a monitoring agent lifecycle service that interfaces with, and supports multiple monitoring agents as part of a startup process of an operating system of a virtual computing instance, where the lifecycle service downloads and installs a latest version of a monitoring agent core into the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Examiner, Art Unit 2195    
                                                                                                                                                                                                    /MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195